DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find reference or series of references that could be reasonably combined that taught an apparatus that includes a display device for a gaming machine, the display
device comprising:

an interface system configured for communication with at least a portion of a gaming
machine control system;

a display having a main display portion and one or more curved display side portions;

a sensor system configured for at least one of touch, gesture or force detection, the sensor
system residing at least in part on the one or more curved display side portions; and

a display device control system configured to:

cause the main display portion to display one or more images corresponding to a touch,
gesture or force detected by the sensor system;

cause, based at least in part on signals received from the gaming machine control system, at
least one of the one or more curved display side portions to display one or more virtual control
devices; and

in response to the touch, gesture or force, to control the display to indicate corresponding
movement of the one or more virtual control devices. The closest prior art, Lapalme discloses a gaming machine with curved edge display.  Lapalme however, fails to disclose the curved display side portions display one or more virtual control devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715